DETAILED ACTION
This action is in response to the Amendment dated 24 June 2021. Claims 13-18 have been amended. No claims have been added or cancelled. Claims 1-18 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Based on applicant's amendment and response, claims 13-18 are no longer interpreted as invoking 35 USC§ 112(f)/sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13-18 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims lack any positive recitation of hardware. Claim 13 recites among others “An apparatus to configure virtual infrastructure objects via a graphical user interface (GUI), wherein the apparatus is configured to receive a first GUI selection of a first management server corresponding to a first cluster of virtual infrastructure objects; receive a second GUI selection of one or more first virtual infrastructure object tags to be assigned to at least one virtual infrastructure object from the first cluster of virtual infrastructure objects during a creation process of a first policy, wherein the first policy is configured to regulate the at least one virtual infrastructure object from the first cluster of virtual infrastructure objects with the one or more first virtual infrastructure object tags; receive first real-time feedback associated with the first cluster of virtual infrastructure objects and the one or more first virtual infrastructure object tags from the first management server; and display a first real-time object count in a first GUI element supported by the apparatus” (emphasis added). Thus, the claim recites configuring virtual infrastructure objects (no hardware) via a GUI (no hardware) by receiving selection of a management server. The GUI and first management server can be software implemented, hence there is not any positive recitation of hardware in the claim. Therefore, the claim does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).  Examples of claims that are not directed to any of the statutory categories include:  “Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations” (see MPEP § 2106.03, subsection I). Dependent claims 14-18 are similarly rejected under 35 U.S.C. 101.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over RIDER (US20110173303A1) in view of HUANG et al. (US20180191890A1) and further view of SARKAR et al. (US20160182403A1).

As to claim 1, RIDER teaches a method for configuring virtual infrastructure objects via a graphical user interface (GUI) (See Fig. 3, par. 0018 regarding  a sample user interface used during cluster configuration; as taught by RIDER), the method comprising: receiving, by a configuration client, a first GUI selection of a first management server corresponding to a first cluster of virtual infrastructure objects (See Fig. 1, par. 0027 where the cluster management server 200 is configured to run a cluster configuration software 210 upon request from the client.; as taught by RIDER); receiving, by the configuration client, first real-time feedback associated with the first cluster of virtual infrastructure objects (See Figs. 4D-4E, par. 0046 regarding suitable errors and warnings are rendered at the user interface to alert the user on the encountered issues, as illustrated in FIG. 4D. A final report of host configuration is provided after cluster has been successfully constructed; as taught by RIDER); and displaying, by the configuration client, a first object count in a first GUI element supported by the configuration client (See Fig. 6D, par. 0071 regarding the information associated with the addition of hosts to the cluster list is conveyed to the “Setup Details” box [for example bubble 1 showing ‘3 Hosts’; as taught by RIDER).
RIDER does not teach receiving, by the configuration client, a second GUI selection of one or more first virtual infrastructure object tags to be assigned to at least one virtual infrastructure objects from the first cluster of virtual infrastructure objects after a creation process of a first policy wherein the first policy is configured to regulate the at least one virtual infrastructure objects from the first cluster of virtual infrastructure objects with the one or more first virtual infrastructure object tags, and the one or more first virtual infrastructure object tags from the first management server.
In similar field of endeavor, HUANG teaches receiving, by the configuration client, a second GUI selection of one or more first virtual infrastructure object tags to be assigned to at least one virtual infrastructure objects from the first cluster of virtual infrastructure objects (See Fig. 6, par. 0075 wherein in step 602, one or more of the resource tags created or modified in step 601 may be associated with one or more cloud computing offerings provided by the cloud system; as taught by HUANG) wherein the first policy is configured to regulate the at least one virtual infrastructure objects from the first cluster of virtual infrastructure objects with the one or more first virtual infrastructure object tags (See Figs. 7A-7B, pars. 0071-0077, for example par. 0071 wherein in table 700 a, a single tag may be associated with a single physical resource (e.g., TAG_ID=“1”), or may be associated with multiple different resources (e.g., TAG_ID=“2). Similarly, a single physical resource may be associated with a single tag (e.g., “Storage A”), or may be associated with multiple different tags (e.g., “Host C”); as taught by HUANG), and the one or more first virtual infrastructure object tags from the first See Figs. 6 and 7A-7C, pars. 0071-0081, for example par. 0079 wherein  if a user selects a first virtual machine offering 705 c (stored as “OFFER—1”), then in step 605 a single physical resource tag with a TAG_ID of “2” may be retrieved. If the user selects a second virtual machine offering 710 c (stored as “OFFER—2”), then the two tags having the TAG_ID's “1” and “6” may be retrieved; as taught by HUANG).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RIDER method to include the teachings of HUANG receiving, by the configuration client, a second GUI selection of one or more first virtual infrastructure object tags to be assigned to at least one virtual infrastructure objects from the first cluster of virtual infrastructure objects wherein the first policy is configured to regulate the at least one virtual infrastructure objects from the first cluster of virtual infrastructure objects with the one or more first virtual infrastructure object tags, and the one or more first virtual infrastructure object tags from the first management server. Such a person would have been motivated to make this combination as a customer in a cloud system may request a new virtual machine having a specified processor speed and memory, and a specified amount of disk storage. Within the cloud system, a resource manager may select a set of available physical resources from the cloud resource pool (e.g., servers, storage disks) and may provision and create a new virtual machine in accordance with the customer's specified computing parameters (HUANG, par. 0004).
RIDER and HUANG do not teach after a creation process of a first policy. 
In similar field of endeavor, SARKAR teaches after a creation process of a first policy (See Fig. 3, par. 0053 wherein the administrator may simply select a group of host computers in a particular server rack or in a particular blade enclosure and indicate a desire to create a client-host affinity rule, for example, using a graphical user interface provided by the user interface unit 302; as taught by SARKAR)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RIDER and HUANG method to include the teachings of SARKAR after a creation process of a first policy. Such a person would have been motivated to make this combination as a client-host affinity rule ensures that specified clients are only placed in specified host computers (SARKAR, par. 0002).

As to claim 2, RIDER, HUANG and SARKAR teach the limitations of claim 1. HUANG further teaches receiving, by the configuration client, a third GUI selection of one or more first host tags to be assigned to at least one host from a first cluster of hosts that supports the first cluster of virtual infrastructure objects during the creation process of the first policy (See Figs. 6 and 7A-7C, pars. 0071-0081, for example par. 0073 wherein in step 601, one or more of the physical hardware resources in a cloud computing environment may be designated with one or more tags by a cloud operator or administrator; as taught by HUANG), wherein the first policy is configured to regulate the at least one host from the first cluster of hosts with the one or more first host tags (See Figs. 7A-7B, pars. 0071-0077, for example par. 0071 wherein in table 700 a, a single tag may be associated with a single physical resource (e.g., TAG_ID=“1”), or may be associated with multiple different resources (e.g., TAG_ID=“2). Similarly, a single physical resource may be associated with a single tag (e.g., “Storage A”), or may be associated with multiple different tags (e.g., “Host C”); as taught by HUANG). RIDER further teaches receiving, by the configuration client, second real-time feedback associated with the first cluster of hosts and the one or more first host tags from the first management server (See Figs. 4D-4E, par. 0046 regarding suitable errors and warnings are rendered at the user interface to alert the user on the encountered issues, as illustrated in FIG. 4D. A final report of host configuration is provided after cluster has been successfully constructed; as taught by RIDER); and displaying, by the configuration client, a second object count in the first GUI element (See Fig. 6D, par. 0071 regarding the information associated with the addition of hosts to the cluster list is conveyed to the “Setup Details” box [for example bubble 1 showing ‘3 Hosts’; as taught by RIDER).

As to claim 3, RIDER, HUANG and SARKAR teach the limitations of claim 2. HUANG further teaches after having created the first policy, displaying, by the configuration client, the first policy, the selected one or more first virtual infrastructure object tags, the selected one or more first host tags, or both (See Figs. 7A-7C, pars. 0071-0081, for example par. 0071 wherein tags may be stored as individual pieces of data (e.g., under the TAG_ID column) in a database table or other storage within a cloud system. A shown in table 700 a, a single tag may be associated with a single physical resource (e.g., TAG_ID=“1”), or may be associated with multiple different resources (e.g., TAG_ID=“2). Similarly, a single physical resource may be associated with a single tag (e.g., “Storage A”), or may be associated with multiple different tags (e.g., “Host C”); as taught by HUANG). RIDER further teaches and a real-time number of virtual infrastructure objects in the first cluster of virtual infrastructure objects regulated by the first policy in a second GUI element supported by the configuration client (See Fig. 6D, par. 0071 regarding the information associated with the addition of hosts to the cluster list is conveyed to the “Setup Details” box [for example bubble 1 showing ‘3 Hosts’; as taught by RIDER).

As to claim 4, RIDER, HUANG and SARKAR teach the limitations of claim 3. RIDER further teaches in response to a fourth GUI selection of the first policy in the second GUI element, displaying, by the configuration client, the status information associated with each of the virtual infrastructure objects in the first cluster of virtual infrastructure objects regulated by the first policy and a third object count in a third GUI element (See Figs. 4C-4F, par. 0046 wherein status of the host configuration during cluster construction is illustrated in FIG. 4C. If any issues are encountered during the actual construction, suitable errors and warnings are rendered at the user interface to alert the user on the encountered issues, as illustrated in FIG. 4D. A final report of host configuration is provided after cluster has been successfully constructed, as illustrated in FIG. 4E. The final report may still include details about issues encountered during configuration which may be due to incompatibility of features or hosts selected, as illustrated in FIG. 4F; as taught by RIDER).

As to claim 7, RIDER teaches a non-transitory computer-readable medium having instructions stored thereon, which in response to execution by one or more processors, cause the one or more processors to perform or control performance of operations to configure virtual infrastructure objects via a graphical user interface (GUI) (See Fig. 3, par. 0018 regarding  a sample user interface used during cluster configuration; as taught by RIDER), the operations comprising: receiving, by a configuration client, a first GUI selection of a first management server corresponding to a first cluster of virtual infrastructure objects (See Fig. 1, par. 0027 where the cluster management server 200 is configured to run a cluster configuration software 210 upon request from the client.; as taught by RIDER); receiving, by the configuration client, first real-time feedback associated with the first cluster of virtual infrastructure objects (See Figs. 4D-4E, par. 0046 regarding suitable errors and warnings are rendered at the user interface to alert the user on the encountered issues, as illustrated in FIG. 4D. A final report of host configuration is provided after cluster has been successfully constructed; as taught by RIDER); and displaying, by the configuration client, a first object count in a first GUI element supported by the configuration client (See Fig. 6D, par. 0071 regarding the information associated with the addition of hosts to the cluster list is conveyed to the “Setup Details” box [for example bubble 1 showing ‘3 Hosts’; as taught by RIDER).
RIDER does not teach receiving, by the configuration client, a second GUI selection of one or more first virtual infrastructure object tags to be assigned to at least one virtual infrastructure objects from the first cluster of virtual infrastructure objects after a creation process of a first policy wherein the 
In similar field of endeavor, HUANG teaches receiving, by the configuration client, a second GUI selection of one or more first virtual infrastructure object tags to be assigned to at least one virtual infrastructure objects from the first cluster of virtual infrastructure objects (See Fig. 6, par. 0075 wherein in step 602, one or more of the resource tags created or modified in step 601 may be associated with one or more cloud computing offerings provided by the cloud system; as taught by HUANG) wherein the first policy is configured to regulate the at least one virtual infrastructure objects from the first cluster of virtual infrastructure objects with the one or more first virtual infrastructure object tags (See Figs. 7A-7B, pars. 0071-0077, for example par. 0071 wherein in table 700 a, a single tag may be associated with a single physical resource (e.g., TAG_ID=“1”), or may be associated with multiple different resources (e.g., TAG_ID=“2). Similarly, a single physical resource may be associated with a single tag (e.g., “Storage A”), or may be associated with multiple different tags (e.g., “Host C”); as taught by HUANG), and the one or more first virtual infrastructure object tags from the first management server (See Figs. 6 and 7A-7C, pars. 0071-0081, for example par. 0079 wherein  if a user selects a first virtual machine offering 705 c (stored as “OFFER—1”), then in step 605 a single physical resource tag with a TAG_ID of “2” may be retrieved. If the user selects a second virtual machine offering 710 c (stored as “OFFER—2”), then the two tags having the TAG_ID's “1” and “6” may be retrieved; as taught by HUANG).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RIDER method to include the teachings of HUANG receiving, by the configuration client, a second GUI selection of one or more first virtual infrastructure object tags to be assigned to at least one virtual infrastructure objects from the first cluster of virtual infrastructure 
RIDER and HUANG do not teach after a creation process of a first policy. 
In similar field of endeavor, SARKAR teaches after a creation process of a first policy (See Fig. 3, par. 0053 wherein the administrator may simply select a group of host computers in a particular server rack or in a particular blade enclosure and indicate a desire to create a client-host affinity rule, for example, using a graphical user interface provided by the user interface unit 302; as taught by SARKAR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RIDER and HUANG non-transitory computer-readable medium to include the teachings of SARKAR after a creation process of a first policy. Such a person would have been motivated to make this combination as a client-host affinity rule ensures that specified clients are only placed in specified host computers (SARKAR, par. 0002).




As to claim 8, RIDER, HUANG and SARKAR teach the limitations of claim 7. HUANG further teaches wherein the operations further comprise: receiving, by the configuration client, a third GUI selection of one or more first host tags to be assigned to at least one host from a first cluster of hosts that supports the first cluster of virtual infrastructure objects during the creation process of the first policy (See Figs. 6 and 7A-7C, pars. 0071-0081, for example par. 0073 wherein in step 601, one or more of the physical hardware resources in a cloud computing environment may be designated with one or more tags by a cloud operator or administrator; as taught by HUANG), wherein the first policy is configured to regulate the at least one host from the first cluster of hosts with the one or more first host tags (See Figs. 7A-7B, pars. 0071-0077, for example par. 0071 wherein in table 700 a, a single tag may be associated with a single physical resource (e.g., TAG_ID=“1”), or may be associated with multiple different resources (e.g., TAG_ID=“2). Similarly, a single physical resource may be associated with a single tag (e.g., “Storage A”), or may be associated with multiple different tags (e.g., “Host C”); as taught by HUANG). RIDER further teaches receiving, by the configuration client, second real-time feedback associated with the first cluster of hosts and the one or more first host tags from the first management server (See Figs. 4D-4E, par. 0046 regarding suitable errors and warnings are rendered at the user interface to alert the user on the encountered issues, as illustrated in FIG. 4D. A final report of host configuration is provided after cluster has been successfully constructed; as taught by RIDER); and displaying, by the configuration client, a second object count in the first GUI element (See Fig. 6D, par. 0071 regarding the information associated with the addition of hosts to the cluster list is conveyed to the “Setup Details” box [for example bubble 1 showing ‘3 Hosts’; as taught by RIDER).



As to claim 9, RIDER, HUANG and SARKAR teach the limitations of claim 8. HUANG further teaches after having created the first policy, displaying, by the configuration client, the first policy, the selected one or more first virtual infrastructure object tags, the selected one or more first host tags, or both (See Figs. 7A-7C, pars. 0071-0081, for example par. 0071 wherein tags may be stored as individual pieces of data (e.g., under the TAG_ID column) in a database table or other storage within a cloud system. A shown in table 700 a, a single tag may be associated with a single physical resource (e.g., TAG_ID=“1”), or may be associated with multiple different resources (e.g., TAG_ID=“2). Similarly, a single physical resource may be associated with a single tag (e.g., “Storage A”), or may be associated with multiple different tags (e.g., “Host C”); as taught by HUANG).  RIDER further teaches and a real-time number of virtual infrastructure objects in the first cluster of virtual infrastructure objects regulated by the first policy in a second GUI element supported by the configuration client (See Fig. 6D, par. 0071 regarding the information associated with the addition of hosts to the cluster list is conveyed to the “Setup Details” box [for example bubble 1 showing ‘3 Hosts’; as taught by RIDER).

As to claim 10, RIDER, HUANG and SARKAR teach the limitations of claim 9. RIDER further teaches wherein the operations further comprise: in response to a fourth GUI selection of the first policy in the second GUI element, displaying, by the configuration client, the status information associated with each of the virtual infrastructure objects in the first cluster of virtual infrastructure objects regulated by the first policy and a third object count in a third GUI element (See Figs. 4C-4F, par. 0046 wherein status of the host configuration during cluster construction is illustrated in FIG. 4C. If any issues are encountered during the actual construction, suitable errors and warnings are rendered at the user interface to alert the user on the encountered issues, as illustrated in FIG. 4D. A final report of host configuration is provided after cluster has been successfully constructed, as illustrated in FIG. 4E. The final report may still include details about issues encountered during configuration which may be due to incompatibility of features or hosts selected, as illustrated in FIG. 4F; as taught by RIDER).

As to claim 13, Gum teaches an apparatus to configure virtual infrastructure objects via a graphical user interface (GUI) (See Fig. 3, par. 0018 regarding  a sample user interface used during cluster configuration; as taught by RIDER), the apparatus comprising: a configuration client configured to receive a first GUI selection of a first management server corresponding to a first cluster of virtual infrastructure objects (See Fig. 1, par. 0027 where the cluster management server 200 is configured to run a cluster configuration software 210 upon request from the client.; as taught by RIDER); the configuration client configured to receive first real-time feedback associated with the first cluster of virtual infrastructure objects (See Figs. 4D-4E, par. 0046 regarding suitable errors and warnings are rendered at the user interface to alert the user on the encountered issues, as illustrated in FIG. 4D. A final report of host configuration is provided after cluster has been successfully constructed; as taught by RIDER); and the configuration client configured to display a first real-time object count in a first GUI element supported by the VM configuration client (See Fig. 6D, par. 0071 regarding the information associated with the addition of hosts to the cluster list is conveyed to the “Setup Details” box [for example bubble 1 showing ‘3 Hosts’; as taught by RIDER).
RIDER does not teach the configuration client configured to receive a second GUI selection of one or more first virtual infrastructure object tags to be assigned to at least one virtual infrastructure object from the first cluster of virtual infrastructure objects during a creation process of a first policy, wherein the first policy is configured to regulate the at least one virtual infrastructure object from the first cluster of virtual infrastructure objects with the one or more first virtual infrastructure object tags; and the one or more first virtual infrastructure object tags from the first management server.
In similar field of endeavor, HUANG teaches the configuration client configured to receive a second GUI selection of one or more first virtual infrastructure object tags to be assigned to at least one virtual infrastructure object from the first cluster of virtual infrastructure objects (See Fig. 6, par. 0075 wherein in step 602, one or more of the resource tags created or modified in step 601 may be associated with one or more cloud computing offerings provided by the cloud system; as taught by HUANG) wherein the first policy is configured to regulate the at least one virtual infrastructure object from the first cluster of virtual infrastructure objects with the one or more first virtual infrastructure object tags (See Figs. 7A-7B, pars. 0071-0077, for example par. 0071 wherein in table 700 a, a single tag may be associated with a single physical resource (e.g., TAG_ID=“1”), or may be associated with multiple different resources (e.g., TAG_ID=“2). Similarly, a single physical resource may be associated with a single tag (e.g., “Storage A”), or may be associated with multiple different tags (e.g., “Host C”); as taught by HUANG), and the one or more first virtual infrastructure object tags from the first management server (See Figs. 6 and 7A-7C, pars. 0071-0081, for example par. 0079 wherein  if a user selects a first virtual machine offering 705 c (stored as “OFFER—1”), then in step 605 a single physical resource tag with a TAG_ID of “2” may be retrieved. If the user selects a second virtual machine offering 710 c (stored as “OFFER—2”), then the two tags having the TAG_ID's “1” and “6” may be retrieved; as taught by HUANG).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RIDER method to include the teachings of HUANG for the configuration client configured to receive a second GUI selection of one or more first virtual infrastructure object tags to be assigned to at least one virtual infrastructure object from the first cluster of virtual infrastructure objects, wherein the first policy is configured to regulate the at least one virtual infrastructure object from the first cluster of virtual infrastructure objects with the one or more first virtual infrastructure object tags; and the one or more first virtual infrastructure object tags from the 
RIDER and HUANG do not teach after a creation process of a first policy. 
In similar field of endeavor, SARKAR teaches after a creation process of a first policy (See Fig. 3, par. 0053 wherein the administrator may simply select a group of host computers in a particular server rack or in a particular blade enclosure and indicate a desire to create a client-host affinity rule, for example, using a graphical user interface provided by the user interface unit 302; as taught by SARKAR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RIDER and HUANG apparatus to include the teachings of SARKAR after a creation process of a first policy. Such a person would have been motivated to make this combination as a client-host affinity rule ensures that specified clients are only placed in specified host computers (SARKAR, par. 0002).

As to claim 14, RIDER, HUANG and SARKAR teach the limitations of claim 13. HUANG further teaches wherein the apparatus is further configured to: receive a third GUI selection of one or more first host tags to be assigned to at least one host from a first cluster of hosts that supports the first cluster of virtual infrastructure objects during the creation process of the first policy (See Figs. 6 and 7A-7C, pars. 0071-0081, for example par. 0073 wherein in step 601, one or more of the physical hardware resources in a cloud computing environment may be designated with one or more tags by a cloud operator or administrator; as taught by HUANG), wherein the first policy is configured to regulate the at least one host from the first cluster of hosts with the one or more first host tags (See Figs. 7A-7B, pars. 0071-0077, for example par. 0071 wherein in table 700 a, a single tag may be associated with a single physical resource (e.g., TAG_ID=“1”), or may be associated with multiple different resources (e.g., TAG_ID=“2). Similarly, a single physical resource may be associated with a single tag (e.g., “Storage A”), or may be associated with multiple different tags (e.g., “Host C”); as taught by HUANG).  RIDER further teaches receive second real-time feedback associated with the first cluster of hosts and the one or more first host tags from the first management server (See Figs. 4D-4E, par. 0046 regarding suitable errors and warnings are rendered at the user interface to alert the user on the encountered issues, as illustrated in FIG. 4D. A final report of host configuration is provided after cluster has been successfully constructed; as taught by RIDER); and display a second real-time object count in the first GUI element (See Fig. 6D, par. 0071 regarding the information associated with the addition of hosts to the cluster list is conveyed to the “Setup Details” box [for example bubble 1 showing ‘3 Hosts’; as taught by RIDER).

As to claim 15, RIDER, HUANG and SARKAR teach the limitations of claim 14. HUANG further teaches wherein the apparatus is further configured to: after having created the first policy, display the first policy, the selected one or more first virtual infrastructure object tags, the selected one or more first host tags, or both (See Figs. 7A-7C, pars. 0071-0081, for example par. 0071 wherein tags may be stored as individual pieces of data (e.g., under the TAG_ID column) in a database table or other storage within a cloud system. A shown in table 700 a, a single tag may be associated with a single physical resource (e.g., TAG_ID=“1”), or may be associated with multiple different resources (e.g., TAG_ID=“2). Similarly, a single physical resource may be associated with a single tag (e.g., “Storage A”), or may be associated with multiple different tags (e.g., “Host C”); as taught by HUANG). RIDER  and a real-time number of virtual infrastructure objects in the first cluster of virtual infrastructure objects regulated by the first policy in a second GUI element supported by the configuration client (See Fig. 6D, par. 0071 regarding the information associated with the addition of hosts to the cluster list is conveyed to the “Setup Details” box [for example bubble 1 showing ‘3 Hosts’; as taught by RIDER)..

As to claim 16, RIDER, HUANG and SARKAR teach the limitations of claim 15. RIDER further teaches wherein the apparatus is further configured to: is further configured to: in response to a fourth GUI selection of the first policy in the second GUI element, display the status information associated with each of the virtual infrastructure objects in the first cluster of virtual infrastructure objects regulated by the first policy and a third object count in a third GUI element (See Figs. 4C-4F, par. 0046 wherein status of the host configuration during cluster construction is illustrated in FIG. 4C. If any issues are encountered during the actual construction, suitable errors and warnings are rendered at the user interface to alert the user on the encountered issues, as illustrated in FIG. 4D. A final report of host configuration is provided after cluster has been successfully constructed, as illustrated in FIG. 4E. The final report may still include details about issues encountered during configuration which may be due to incompatibility of features or hosts selected, as illustrated in FIG. 4F; as taught by RIDER).

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over RIDER (US20110173303A1) in view of HUANG et al. (US20180191890A1) and further view of SARKAR et al. (US20160182403A1) and further view of BURK et al. (US20170034075A1).


As to claim 5, RIDER, HUANG and SARKAR teach the limitations of claim 1. RIDER, HUANG and SARKAR do not teach retrieving, by the configuration client, a second policy, wherein the second policy is configured to regulate at least one virtual infrastructure object from a second cluster of virtual infrastructure objects with one or more second tags; and displaying, by the configuration client, the first policy and the second policy in the second GUI element.
In similar field of endeavor, BURK teaches retrieving, by the configuration client, a second policy, wherein the second policy is configured to regulate at least one virtual infrastructure object from a second cluster of virtual infrastructure objects with one or more second tags; and displaying, by the configuration client, the first policy and the second policy in the second GUI element (See Figs. 23-28, pars. 0167-0183, for example fig. 23, par. 0168 wherein the GUI  is highlighting the policies available for binding to resources in the policy unification framework. The policy framework GUI 2300 includes three tabs 2305-2315 for policies, bindings, and resources. The policies tab 2305 is selected, so that the GUI presents information about the 8 policies stored by the policy framework; as taught by BURK).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RIDER, HUANG and SARKAR method to include the teachings of BURK for retrieving, by the configuration client, a second policy, wherein the second policy is configured to regulate at least one virtual infrastructure object from a second cluster of virtual infrastructure objects with one or more second tags; and displaying, by the configuration client, the first policy and the second policy in the second GUI element. Such a person would have been motivated to make this combination as a customer in a cloud system may request a new virtual machine having a specified processor speed and memory, and a specified amount of disk storage. Within the cloud system, a resource manager may select a set of available physical resources from the cloud resource pool (e.g., servers, storage disks) and may provision and create a new virtual machine in accordance with the customer's specified computing parameters (BURK, par. 0004).
As to claim 11, RIDER, HUANG and SARKAR teach the limitations of claim 7. RIDER, HUANG and SARKAR do not teach wherein the operations further comprise: retrieving, by the configuration client, a second policy, wherein the second policy is configured to regulate at least one virtual infrastructure object from a second cluster of virtual infrastructure objects with one or more second tags; and displaying, by the configuration client, the first policy and the second policy in the second GUI element.
In similar field of endeavor, BURK teaches wherein the operations further comprise: retrieving, by the configuration client, a second policy, wherein the second policy is configured to regulate at least one virtual infrastructure object from a second cluster of virtual infrastructure objects with one or more second tags; and displaying, by the configuration client, the first policy and the second policy in the second GUI element (See Figs. 23-28, pars. 0167-0183, for example fig. 23, par. 0168 wherein the GUI  is highlighting the policies available for binding to resources in the policy unification framework. The policy framework GUI 2300 includes three tabs 2305-2315 for policies, bindings, and resources. The policies tab 2305 is selected, so that the GUI presents information about the 8 policies stored by the policy framework; as taught by BURK).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RIDER, HUANG and SARKAR the non-transitory computer-readable medium to include the teachings of BURK wherein the operations further comprise: retrieving, by the configuration client, a second policy, wherein the second policy is configured to regulate at least one virtual infrastructure object from a second cluster of virtual infrastructure objects with one or more second tags; and displaying, by the configuration client, the first policy and the second policy in the second GUI element. Such a person would have been motivated to make this combination as a customer in a cloud system may request a new virtual machine having a specified processor speed and memory, and a specified amount of disk storage. Within the cloud system, a resource manager may select a set of available physical resources from the cloud resource pool (e.g., servers, storage disks) and may provision 

As to claim 17, RIDER, HUANG and SARKAR teach the limitations of claim 13. RIDER, HUANG and SARKAR do not teach wherein the apparatus is further configured to: retrieve a second policy, wherein the second policy is configured to regulate at least one virtual infrastructure object from a second cluster of virtual infrastructure objects with one or more second tags; and display the first policy and the second policy in the second GUI element.
In similar field of endeavor, BURK teaches wherein the apparatus is further configured to: retrieve a second policy, wherein the second policy is configured to regulate at least one virtual infrastructure object from a second cluster of virtual infrastructure objects with one or more second tags; and display the first policy and the second policy in the second GUI element (See Figs. 23-28, pars. 0167-0183, for example fig. 23, par. 0168 wherein the GUI  is highlighting the policies available for binding to resources in the policy unification framework. The policy framework GUI 2300 includes three tabs 2305-2315 for policies, bindings, and resources. The policies tab 2305 is selected, so that the GUI presents information about the 8 policies stored by the policy framework; as taught by BURK).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RIDER, HUANG and SARKAR apparatus to include the teachings of BURK wherein the apparatus is further configured to: retrieve a second policy, wherein the second policy is configured to regulate at least one virtual infrastructure object from a second cluster of virtual infrastructure objects with one or more second tags; and display the first policy and the second policy in the second GUI element. Such a person would have been motivated to make this combination as a customer in a cloud system may request a new virtual machine having a specified processor speed and memory, and a specified amount of disk storage. Within the cloud system, a resource manager may .

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over RIDER (US20110173303A1) in view of HUANG et al. (US20180191890A1) and further view of SARKAR et al. (US20160182403A1) and further view of NAGPAL et al. (US10133619B1).

As to claim 6, RIDER, HUANG and SARKAR teach the limitations of claim 1. RIDER, HUANG and SARKAR do not teach displaying, by the configuration client, remediation related information if conditions for remediation are met.
In similar field of endeavor, NAGPAL teaches displaying, by the configuration client, remediation related information if conditions for remediation are met (See Fig. 10, col. 21, ln. 13 wherein notification of analysis performed and/or corrective action recommendations relevant to the settings/configuration of the hardware, user VMs, control VM, hypervisor, network, or other data can be presented as an alert such that an IT manager would observe the occurrence of automatic remediation and/or take remedial action; as taught by NAGPAL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RIDER, HUANG and SARKAR method to include the teachings of NAGPAL for displaying, by the configuration client, remediation related information if conditions for remediation are met. Such a person would have been motivated to make this combination as in an environment where each processor hosts several, or dozens, or scores or more virtual machines, and in situations where there are inter-processor communications or effects that are being observed, the 

As to claim 12, RIDER, HUANG and SARKAR teach the limitations of claim 7. RIDER, HUANG and SARKAR do not teach displaying, by the configuration client, remediation related information if conditions for remediation are met.
In similar field of endeavor, NAGPAL teaches displaying, by the configuration client, remediation related information if conditions for remediation are met (See Fig. 10, col. 21, ln. 13 wherein notification of analysis performed and/or corrective action recommendations relevant to the settings/configuration of the hardware, user VMs, control VM, hypervisor, network, or other data can be presented as an alert such that an IT manager would observe the occurrence of automatic remediation and/or take remedial action; as taught by NAGPAL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RIDER, HUANG and SARKAR method to include the teachings of NAGPAL for displaying, by the configuration client, remediation related information if conditions for remediation are met. Such a person would have been motivated to make this combination as in an environment where each processor hosts several, or dozens, or scores or more virtual machines, and in situations where there are inter-processor communications or effects that are being observed, the number of collected observations grows super-linearly. New highly resilient techniques are needed to deal with inter-processor communications and/or inter-VM communications (NAGPAL, col. 1, ln. 63).


As to claim 18, RIDER, HUANG and SARKAR teach the limitations of claim 13. RIDER, HUANG and SARKAR do not teach wherein the apparatus is further configured to: display remediation related information if conditions for remediation are met.
In similar field of endeavor, NAGPAL teaches wherein the apparatus is further configured to: display remediation related information if conditions for remediation are met (See Fig. 10, col. 21, ln. 13 wherein notification of analysis performed and/or corrective action recommendations relevant to the settings/configuration of the hardware, user VMs, control VM, hypervisor, network, or other data can be presented as an alert such that an IT manager would observe the occurrence of automatic remediation and/or take remedial action; as taught by NAGPAL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RIDER, HUANG and SARKAR method to include the teachings of NAGPAL wherein the VM configuration client is further configured to: display remediation related information if conditions for remediation are met. Such a person would have been motivated to make this combination as in an environment where each processor hosts several, or dozens, or scores or more virtual machines, and in situations where there are inter-processor communications or effects that are being observed, the number of collected observations grows super-linearly. New highly resilient techniques are needed to deal with inter-processor communications and/or inter-VM communications (NAGPAL, col. 1, ln. 63).
 
Response to Arguments 
Applicant argues that [“The Office Action interpreted elements of "a configuration client configured to" recited in claim 13 and its dependent claims under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. It is respectfully submitted that claim 13 - 18 have been amended to remove elements of "a configuration client configured to." Withdrawal of the interpretations under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph is respectfully requested” (Page 7)]. Examiner respectfully disagrees.
As explained in MPEP § 2181, subsection I, “Application of 35 U.S.C. 112(f)  is driven by the claim language, not by applicant’s intent or mere statements to the contrary included in the specification or made during prosecution”. Thus, claim limitations that meet the three-prong test will be interpreted under 35 U.S.C. 112(f). For example: “Typically, the claim limitation will use the linking word "for" to associate "means" or a generic placeholder with the function. However, other linking words may be used, such as "so that" or "configured to", provided it is clear that the claim element is reciting a function. In certain circumstances, it is also not necessary to use a linking word if other words used with "means", or the generic placeholder, convey the function. Such words, however, cannot convey specific structure for performing the function or the phrase will not be treated as invoking 35 U.S.C. 112(f). For example, "ink delivery means", "module configured to deliver ink" and "means for ink delivery" could all be interpreted as claim elements that invoke 35 U.S.C. 112(f). See Signtech USA, 174 F.3d at 1356.” (See MPEP, 2181(I)(B) (emphasis added)).
Thus, “apparatus is configured to” or “apparatus is further configured to” in claim 13 and its dependent claims are interpreted as a claim element that invokes 35 U.S.C. 112(f).
Applicant further argues that [“Although Rider discloses a cluster configuration server, Rider does not disclose or illustrate what its client performs. In contrast, claim 1 explicitly recites the actor "by a configuration client" and requires such a configuration client to perform "receiving...a first GUI 
Fig.2A of Rider shows both client-side and the server-side. Rider then recites that “the workflow process begins with a request for constructing a cluster from a plurality of hosts which support one or more virtual machines” (RIDER: fig. 2A, par. 0038, emphasis added). Thus, the cluster could be consisting of one server that is selected by the client-side. Additionally, Rider recites “A host-selection module 210-d 2 may be used for mining hosts for cluster configuration. The host-selection module 210-d 2 is configured to provide an interface to enable addition, deletion, and/or customization of one or more hosts” (RIDER: fig. 1, par. 0034, emphasis added). Thus, within fig. 1, Rider discloses a cluster management server (200) that runs the cluster configuration software (210) where the cluster configuration software consists of a Host-selection module (210-d2) that provides an interface to select and customize a host. Therefore, Rider adequately discloses applicant's claimed limitation.
Applicant further argues that [“Huang discloses that "[a] tag refers to an electronic label associated with a specific physical resource... in a cloud computing environment" and "assign different tags to different specific piece of physical hardware" [emphasis added]." See Para. [0071], Lines 3 - 6 and Para. [0073], Lines 7 - 8 of Huang. Therefore, the tags disclosed in Huang cannot teach or suggest "one or more first virtual infrastructure object tags to be assigned to at least one virtual infrastructure objects" as required in claim 1” (Page 8 )]. Examiner respectfully disagrees.
While the above paragraphs from Huang disclose tags for physical hardware, persons of ordinary skill in the art will recognize that usually there are relationships between the virtual objects and the underlying hardware that they run on. In fact, the applicant’s specification discloses “Virtualization systems in accordance with the various embodiments, implemented as hosted embodiments, non-hosted embodiments, or as embodiments that tend to blur distinctions between the two, are all envisioned. Furthermore, various virtualization operations may be wholly or partially implemented in the tags corresponding to the selected virtual machine offering(s) may be associated with a subset of the physical cloud resources, thus allowing the cloud resource manager 530 to select from the subset to provision the new virtual machine and its operating environment (e.g., hypervisor, storage resources, services offered by the network elements, etc.)” (Huang: par. 0082); or “the tags corresponding to the selected virtual machine offering(s) may be associated with no physical resources for one or more resource types. For instance, referring to FIGS. 7A-7C, if the customer selects a service offering associated with a tag having a TAG_ID of “5,” then the cloud resource manager 530 may provision a new virtual machine on “Host C.”” (Huang: par. 0083). Moreover, in previous office action, there were prior art made of record that were not relied upon, but considered pertinent to applicant's disclosure. One of those art was Fitzgerald et al. (US20080134178A1). Fitzgerald invention relates to control and management of virtual systems through tagging of virtual machines. Fitzgerald discloses “step 601 includes assigning a logical name or tag to the target VM (e.g., VMTag)” (Fitzgerald: par. 0242; see also pars. 0085-0128 and 0249-0252). Furthermore, the examiner has run a new search and identified additional art that relates to tagging VMs and virtual infrastructure objects (see the table below in ‘Conclusion’ section).
Applicant further argues that [“Huang at best teaches or suggests receiving selections of combinations of virtual machine templates, functional specifications, and/or features but does not teach or suggest the elements of "receiving ...a second GUI selection of one or more first virtual infrastructure object tags [emphasis added]" recited in claim 1” (Page 8 )]. Examiner respectfully disagrees.
As for the GUI, Huang discloses “The cloud user interface layer 535 may include one or more hardware and software components that provide the interface through which cloud operators or administrators, and cloud customers, interact with the cloud system” (Fig. 5, par. 0069). Huang further discloses “a table relating offerings and resource tags may be established on a cloud control computer running cloud system software, and a cloud operator console or other user interfaces may be provided to allow the cloud operator or administrator to view, create, modify, and delete associations between cloud computing offerings and resource tags” (par. 0076); and “In step 602, one or more of the resource tags created or modified in step 601 may be associated with one or more cloud computing offerings provided by the cloud system. A cloud computing offering as used herein refers to a predetermined combination of one or more computing resources, storage resources, networking resources, and/or other hardware or software resources which may be offered to customers by a cloud operator” (par. 0075, see also figs. 6 and 7A-7C).
Thus, the combination of Rider, Huang and Sarkar adequately discloses applicant's claimed limitation. Examiner respectfully reminds Applicants that during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Publication Number
Filing Date
Title
US10075470B2
2013-04-19
Framework for coordination between endpoint security and network security services
US9038083B2
2012-02-09
Virtual machine provisioning based on tagged physical resources in a cloud computing environment
US10241815B2
2014-08-26
Tag inheritance
US9813305B2
2014-08-05
Enabling a tag to show status
US10496692B1
2017-12-20
Resource tagging and grouping
US20130212576A1
2012-02-09
Tagging Physical Resources in a Cloud Computing Environment
US9250969B2
2011-08-30
Tagging a copy of memory of a virtual machine with information for fetching of relevant portions of the memory
US8718547B2
2008-10-15
Virtual machine readable communication tag


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643.  The examiner can normally be reached on M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        
/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174